Citation Nr: 9916210	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
changes of the lumbar, thoracic and cervical spines.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for vesicular rash.

8.  Entitlement to service connection for musculoskeletal 
headaches.

9.  Entitlement to service connection for  peripheral 
neuropathy.

10.  Entitlement to service connection for carpal tunnel 
syndrome.

11.  Determination of initial disability rating for post-
traumatic stress disorder (PTSD) with dysthymia, currently 
evaluated as 30 percent disabling.

12.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who served in the Army Reserves from 
September 1965 to September 1971, to include periods of 
active duty for training from August to December 1967 and 
active duty from May 1968 to November 1969, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.

Initially, the Board notes that the March 1997 rating 
decision on appeal denied the claim of entitlement to service 
connection for a hiatus hernia, claimed as a stomach 
condition.  Although the notice of disagreement received by 
the RO in March 1997 did not indicate that the veteran wished 
to pursue an appeal as to that determination, his substantive 
appeal, VA Form 9, received by the RO in September 1997 
indicated disagreement with the March 1997 denial of service 
connection for a hernia.  However, the record contains no 
statement of the case addressing that issue and no 
substantive appeal.  Therefore, the Board does not have 
jurisdiction over this claim.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991); 38 C.F.R. §§ 20.101, 20.200, 20.202 (1998).  
Accordingly, the issue of entitlement to service connection 
for a hernia is referred to the RO for any and all 
appropriate action, to include the issuance of a statement of 
the case.    

In addition, the Board notes that the issue of entitlement to 
a total disability rating on the basis of individual 
unemployability will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  The veteran participated in combat.

2.  Recent VA examination indicates a current diagnosis of 
bilateral hearing loss which meets VA standards and a medical 
opinion that such hearing loss is consistent with exposure to 
noise.

3.  Recent VA examination indicates a current diagnosis of 
constant bilateral tinnitus and a medical opinion that such 
tinnitus is consistent with exposure to noise.

4.  There is no competent medical evidence to establish that 
any current diagnosis of degenerative disc changes of the 
lumbar, thoracic and cervical spines; a right knee 
disability; a left knee disability; irritable bowel syndrome; 
vesicular rash; musculoskeletal headaches; peripheral 
neuropathy; and/or carpal tunnel syndrome
is related in any way to the veteran's period of service. 

5.  The evidence of record does not indicate that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.

6.  The evidence of record dated on or after November 7, 
1996, does not indicate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

7.  The appeal does not involve any question of such medical 
complexity or controversy as to necessitate an advisory 
medical opinion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (1998).

2.  The claims of entitlement to service connection for 
degenerative disc changes of the lumbar, thoracic and 
cervical spines; a right knee disability; a left knee 
disability; irritable bowel syndrome; vesicular rash; 
musculoskeletal headaches; peripheral neuropathy; and/or 
carpal tunnel syndrome are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

4.  An independent medical expert's opinion is not warranted 
in this case.  38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. 
§ 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  When a veteran served ninety (90) days or more 
during a period of war and arthritis or sensorineural hearing 
loss become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

The threshold question in any case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be medical evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

A.  Well-grounded Claims (Hearing Loss and Tinnitus)

The Board finds that the veteran's claims for hearing loss 
and tinnitus are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

Service medical records reveal that upon entrance examination 
in August 1965, the veteran was found to have a left ear 
hearing deficit from 2000 to 6000 Hertz which was attributed 
possibly to pertussis.  Later in-service examinations, to 
include a November 1969 separation examination, did not 
reveal such hearing loss.  The veteran's DD Form 214 for the 
period May 1968 to November 1969 reveals that he received the 
Combat Infantryman Badge.  

During VA examination in December 1996, the veteran reported 
a long-standing hearing loss.  He indicated that he spent 
three months in combat in Viet Nam near 105 mm Howitzers and 
he spent an additional seven months as a truck driver in the 
infantry.  According to the veteran, he was exposed to noise 
from incoming rockets and mortars.  The veteran also reported 
a constant bilateral tinnitus which was present for many 
years.  He described this as "a high-pitched screaming" 
which was very bothersome.   

At the time of examination in December 1996, pure tone 
thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20  
25
LEFT
10
20
30
35
70

The average pure tone threshold was 21 decibels for the right 
ear and 38 decibels for the left ear.  Word recognition 
scores utilizing the recorded Maryland CNC word lists were 92 
percent in the right ear and 88 percent in the left ear.  A 
summary of the test results indicated that hearing in the 
right ear was within normal limits for pure tones except for 
a mild sensorineural loss at 8000 Hertz.  Word recognition 
was slightly reduced which was felt to be a valid indicator 
of true organic hearing.  Hearing in the left ear was within 
normal limits from 250 to 1000 Hertz with a mild to 
moderately-severe sensorineural loss from 2000 to 8000 Hertz.  
The veteran was diagnosed with bilateral hearing loss.  The 
examiner indicated that the veteran's hearing loss and report 
of tinnitus were consistent with a history of noise exposure.  
It was indicated that because of the asymmetrical nature of 
the hearing loss, retrocochlear site of lesion could not be 
ruled out and further otologic consultation should be 
obtained.

To establish service connection for hearing loss, the 
disability must have been incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  In the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred by such service satisfactory lay or other 
evidence of service incurrence of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (1998).

Moreover, under the provisions of 38 C.F.R. § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

After a thorough review of the evidence, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  The Board notes that audiometric testing upon 
entrance examination in 1965 indicated some hearing loss of 
the left ear which arguably preexisted service.  However, 
several later hearing evaluations do not reflect such hearing 
loss.  Accordingly, the Board finds that current bilateral 
hearing loss did not preexist the veteran's entry into 
service.  38 C.F.R. § 3.306 (1998).  

The Board also notes that the veteran's separation 
examination does not reveal bilateral hearing loss which 
meets the requirements of 38 C.F.R. § 3.385.  However, the 
Board notes that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Where the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385 (1998).  Id.  

The Board acknowledges that there is no medical opinion 
linking the veteran's current hearing loss specifically to 
service.  However, in this case, the record shows 
participation in combat, which is consistent with the 
veteran's description of significant noise exposure, and 
post-service findings which meet the requirements of 
38 C.F.R. § 3.385.  Moreover, there is a medical opinion that 
the veteran's hearing loss and report of tinnitus are 
consistent with a history of noise exposure and the only 
noise exposure reported at the time of examination was noise 
exposure during combat.  Finally, there is no evidence of any 
intercurrent cause for the veteran's current  hearing loss.  
In view of the foregoing, and, after resolving all reasonable 
doubt in favor of the veteran as required under the 
provisions of 38 U.S.C.A. § 5107(b) and § 1154(b), the Board 
finds that the post-service findings cannot be disassociated 
with the in-service noise exposure.  Accordingly,  the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is warranted.


B.  Not Well-Grounded Claims

1.  Back Condition
 
Service medical records reveal that the veteran injured the 
upper part of his back in October 1969.  No past history of 
back trouble was noted.  Separation examination in November 
1969 did not indicate any complaints or findings related to 
the veteran's back. 

During VA examinations in November 1996, to include a fee-
basis examination, the veteran reported a history of jumping 
out of helicopters during service which he believed led to 
his current back problems.  According to the veteran, his 
back condition became progressive until he could no longer do 
heavy farm labor such as calfing or heavy lifting.  He 
indicated that he constantly had a backache in the lumbar 
region which extend to the right laterally.  During the 
November 1996 fee basis examination, the veteran was 
diagnosed with lumbosacral degenerative joint disease with 
the possibility of an L4 or l5 radiculopathy.  During the 
November 1996 VA spine examination, the veteran was diagnosed 
with degenerative disc changes in the lumbosacral spine, mild 
degenerative disc changes at T11-12, and degenerative disc 
changes of the cervical spine especially at C5-6 and C6-7.

The record also contains a statement from a relative of the 
veteran which indicates that the veteran was employed by such 
relative from 1990 to 1995 at which time the veteran quit 
because of his back problems.  Moreover, private medical 
records dated from April 1995 through March 1998 also reveal 
complaints related to the veteran's back and findings of a 
current back disability.

In sum, the record shows that the veteran injured his back on 
one occasion during service and that the veteran has a 
current back disability.  However, none of the medical 
records in the claims folder include a medical opinion that 
any current back disorder is related in any way to an injury 
sustained during service.  Furthermore, there is no evidence 
that the veteran had a chronic back condition during service 
or that a back condition was observed during service and 
continuity of symptomatology was demonstrated thereafter, 
including competent evidence relating the current condition 
to that symptomatology.  Accordingly, the Board finds that 
the veteran's claim of entitlement to service connection for 
degenerative disc changes of the lumbar, thoracic and 
cervical spines is not well grounded.

2.  Right and Left Knee Disability

Service medical records do not indicate any complaints, 
findings or diagnoses related to the right or the left knee.  
During VA examination in November 1996, the veteran reported 
an injury to his right knee in 1969 when he jumped out of a 
helicopter.  No complaints regarding his left knee were 
noted.  X-rays of the knees were normal and the veteran was 
diagnosed with right knee pain secondary to abnormal posture 
due to degenerative disc disease of the spine.  

A review of the claims folder reveals that the veteran has no 
current disability of the left knee.  In the absence of proof 
of a current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
it is unclear that the veteran has a current disability of 
the right knee.  However, even assuming the existence of the 
claimed disabilities, the evidence fails to show a link 
between any such conditions and service.  No chronic claimed 
condition was shown in service.  In fact, there is no record 
of any treatment of either knee at any time in service.  
Moreover, there is no medical opinion to indicate that any of 
the veteran's currently claimed conditions is related in any 
way to his period of service.  Furthermore, even if the 
veteran has a right knee disability secondary to a back 
condition, as noted above, service connection for such back 
condition has been denied on the basis that such claim is not 
well grounded.  Accordingly, the Board finds that the claims 
of entitlement to service connection for left and/or right 
knee disabilities are not well grounded and must be denied on 
that basis.

3.  Irritable Bowel Syndrome

Service medical records indicate no complaints, treatment or 
diagnosis of irritable bowel syndrome.  During VA examination 
in November 1996, the veteran reported frequent stomachaches 
which were relieved somewhat by Tums.  In addition, he 
complained of frequent diarrhea.  Examination revealed a flat 
abdomen, soft and slightly tender just below the sternum with 
no hepatosplenomegaly or masses palpated.  Bowel sounds were 
present and normoactive in all four quadrants.  Barium enema 
studies showed a normal appearing air contrast barium enema.  
The veteran was diagnosed with normal intestines.  Recent 
private medical records dated from April 1995 through March 
1998 do not indicate any complaints or diagnosis of irritable 
bowel syndrome.    

In sum, the evidence of record reveals that the veteran has 
no current diagnosis of irritable bowel syndrome.  In the 
absence of proof of a current disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225.  Even assuming 
the existence of the claimed disability, the evidence fails 
to show a link between any such condition and service.  No 
chronic claimed condition was shown in service.  Moreover, 
there is no medical opinion to indicate that irritable bowel 
syndrome is related in any way to the veteran's period of 
service.  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for irritable 
bowel syndrome must be denied on the basis that the claim is 
not well grounded.

4.  Vesicular Rash

Service medical records reveal no complaints, treatment or 
diagnosis of any skin condition, to include vesicular rash.  
Private outpatient treatment records dated in March and April 
1995 revealed complaints of a rash (also described as 
lesions) in the areas of the forehead, fingers and left arm.  
The veteran was diagnosed with facial dermatitis, possibly 
irritative, and contact dermatitis.  The contact dermatitis 
was related to creosote use.  In November 1996, the veteran 
underwent VA examination at which time he reported a history 
of watery blisters on his forehead along the hairline and 
between the fingers of both hands.  Examination of the skin 
revealed a vesicular rash in the areas noted by the veteran.  
The veteran was diagnosed with a vesicular rash of unknown 
etiology.    

Although the veteran was diagnosed with vesicular rash and, 
therefore, may be said to have a current disability, none of 
the medical records in the claims folder include a medical 
opinion that the currently diagnosed vesicular rash is 
related in any way to the veteran's period of service.  
Furthermore, there is no evidence that the veteran had a 
chronic skin condition during service or that a skin 
condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, including 
competent evidence relating the current condition to that 
symptomatology.  Accordingly, the Board finds that the 
veteran has not submitted a well-grounded claim.

5.  Musculoskeletal Headaches

Service medical records reveal that in the Reports of Medical 
History dated in August 1965 and November 1967 the veteran 
indicated that he had frequent and severe headaches.  In the 
notes accompanying the August 1965 Report of Medical History 
it was indicated that the veteran only had an occasional 
headache which was relieved by aspirin.  In October 1968, the 
veteran reported a bad cold with accompanying headaches.  At 
separation examination no complaints or findings were noted 
in regard to headaches and the veteran did not indicate 
frequent and severe headaches on the Report of Medical 
History.

During VA examination in November 1996, the veteran reported 
dull frontal headaches which occurred about three times a 
week.  He indicated that aspirin made them subside for 
awhile.  The assessment was mild headaches of a 
musculoskeletal variety.  Recent private medical records 
dated from April 1995 through March 1998 indicate a complaint 
of headaches on one occasion.

Although it appears that the veteran has a current disability 
diagnosed as mild musculoskeletal headaches, none of the 
medical records in the claims folder include a medical 
opinion that the currently diagnosed musculoskeletal 
headaches are related in any way to the veteran's period of 
service, to include his notation of frequent and severe 
headaches on two Reports of Medical History.  Furthermore, 
there is no evidence that the veteran had chronic headaches 
during service or that headaches were observed during service 
and continuity of symptomatology was demonstrated thereafter, 
including competent evidence relating the current condition 
to that symptomatology.  Accordingly, the Board finds that 
the veteran has not submitted a well-grounded claim.

6.  Peripheral Neuropathy and/or Carpal Tunnel Syndrome

Service medical records reveal no treatment or diagnosis of 
peripheral neuropathy or carpal tunnel syndrome.  In October 
1968, the veteran complained of numbness in his hands when 
holding a rifle for a few minutes.  He reported that this 
numbness occurred all over his hand and from the elbow down.  
Examination revealed good pulses bilaterally and the veteran 
was diagnosed with anxiety reaction.

During VA examination in November 1996, the veteran reported 
tingling and numbness in his hands and feet.  He indicated 
that it was worse in his hands than in his feet.  The veteran 
also indicated that he was exposed to Agent Orange while in 
Vietnam although he has not made a claim for service 
connection for disability associated with such.  Examination 
revealed intact peripheral pulses with no bruits.  The 
examiner opined that the veteran possibly had carpal tunnel 
syndrome, bilaterally.  However, there was no strong evidence 
of peripheral neuropathy although the veteran had depressed 
ankle jerks bilaterally and some unusual sensory decrease in 
a unilateral distribution.  Further nerve conduction study 
was recommended.  In a private medical treatment record dated 
in March 1998, the veteran denied numbness or tingling in his 
lower extremities, but indicated some numbness in his hands 
bilaterally.  No diagnosis was provided.

The evidence of record reveals that the veteran has no 
current diagnosis of peripheral neuropathy.  In the absence 
of proof of a current disability, there can be no valid 
claim.  See Brammer, 3 Vet. App. at 225.  Moreover, it is 
unclear that the veteran has a definite diagnosis of carpal 
tunnel syndrome.  However, even assuming the existence of the 
claimed disabilities, the evidence fails to show a link 
between either peripheral neuropathy and/or carpal tunnel 
syndrome and the veteran's period of service.  Specifically, 
there is no medical opinion to indicate that either 
peripheral neuropathy or carpal tunnel syndrome is related in 
any way to the veteran's period of service, to include his 
one in-service complaint of numbness of the hands and 
forearms.  In addition, no chronic claimed condition was 
shown in service and there is no indication that peripheral 
neuropathy and/or carpal tunnel syndrome as evidenced by 
tingling and numbness of the hands were observed during 
service and continuity of symptomatology was demonstrated 
thereafter, including competent evidence relating the current 
condition to that symptomatology.  Accordingly, the Board 
finds that the claims of entitlement to service connection 
for peripheral neuropathy and carpal tunnel syndrome are not 
well grounded. 
  
7.  Conclusion

The only evidence in the claims folder that a current 
disorder, to include degenerative disc changes of the lumbar, 
thoracic and cervical spines; a right knee disability; a left 
knee disability; irritable bowel syndrome; a vesicular rash; 
musculoskeletal headaches; peripheral neuropathy; and/or 
carpal tunnel syndrome,
is related in any way to the veteran's period of service is 
the theory presented by the veteran himself.  However, the 
Board notes that it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection well grounded.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Moreover, as noted above, a 
well-grounded claim must be supported by evidence, not a mere 
allegation.  See Tirpak, 2 Vet. App. at 611.

As the veteran's claims are not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claims.  See Epps, supra ("there is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well-grounded' claim").  Furthermore, the 
Board notes that it is not aware of the existence of any 
relevant evidence which, if obtained, would make the claims 
well grounded.  See McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

In making the foregoing determination, the Board has taken 
into account the considerations raised by the veteran's 
attorney, specifically the requests for a thorough and 
contemporaneous examination and an independent medical 
opinion.  First, the Board notes that both issues are 
ancillary to the veteran's underlying claims of entitlement 
to service connection and are not separately appealable 
issues.  See, e.g.,  38 C.F.R. § 3.328 (1998) ("A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction.").  While the RO entered a 
Statement of the Case specifically addressing these issues, 
it was not required to do so.   
 
Next, a review of the claims folder indicates that the 
veteran was provided multiple VA examinations in November 
1996 to determine the nature and extent of all claimed 
disabilities.  These examination reports included medical and 
industrial histories, subjective complaints, objective 
findings, and a diagnosis of all described conditions.  The 
Board notes that although the veteran's claims for service 
connection were not well grounded, he still was afforded a VA 
examination.  See 38 C.F.R. § 3.326 (1998) ("Where there is 
a well-grounded claim for disability compensation, but 
medical evidence accompanying the claim is not adequate for 
rating purposes, a VA examination will be authorized."); see 
also Epps v. Gober, 126 F.3d 1464, 1468-69 (1997) (holding 
that only a person who has submitted a well-grounded claim 
can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of 38 U.S.C.A. 
§ 5107(a)).  Accordingly, the Board finds that not only were 
the VA examinations conducted in November 1996 complete and 
adequate for rating purposes, there was no duty on the part 
of VA to provide that or any further examination.  

With regard to the contention that an independent medical 
examination is warranted due to the medical complexity of the 
case, neither the veteran nor his representative has alleged 
in what manner the evidence is of such medical complexity or 
controversy so as to warrant such opinion.  38 C.F.R. § 3.328 
(1998) provides that when warranted by the medical complexity 
or controversy involved in a pending claim an advisory 
medical opinion may be obtained from one or more medical 
experts who are not employees of VA.  Approval shall be 
granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion. 

The veteran's attorney contends that because the VA 
examinations did not state opinions regarding the etiology of 
the veteran's current disabilities and/or a nexus between the 
veteran's current disabilities and service, the duty to 
assist the veteran requires an independent medical opinion.  
The Board notes that 38 C.F.R. § 3.328 does not include the 
absence of such opinion as a criterion in determining whether 
an independent medical opinion is warranted.  38 C.F.R. 
§ 3.328 specifically provides that an advisory medical 
opinion may be obtained when the medical complexity or 
controversy involved warrant such opinion.  Moreover, the 
Board would again note that as the veteran's claim is not 
well grounded, the duty to assist, to include an opinion 
regarding etiology or a nexus as part of a VA compensation 
examination, does not arise.  The United States Court of 
Appeals for the Federal Circuit has held that only a person 
who has submitted a well-grounded claim can be determined to 
be a claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Epps, 126 F.3d at 
1468-69.   In light of the Board's finding that the veteran 
has not submitted well-grounded claims, and that the veteran 
and his representative have not sufficiently alleged how the 
medical evidence in this case is complex or controversial, 
the Board finds that an independent or advisory medical 
examination is not warranted. 

II.  Evaluation of PTSD with Dysthymia

The veteran's DD Form 214 for the period May 1968 to November 
1969 reveals that he received the Combat Infantryman Badge.  

In a statement received by the RO in July 1996, the veteran's 
wife indicated that she met and married the veteran shortly 
after his return from Vietnam.  She noted that the veteran 
worked for years on their family farm until they lost it in 
the 1980's as a result of a freeze and the economy.  
Thereafter, the veteran worked as a fertilizer sprayer for a 
cooperative and advanced to be a shop foreman.  After seven 
years of working there, the veteran went to work with his 
brother on his farm.  The veteran's wife noted that it was 
difficult for the veteran to have his younger brother in 
charge.  In November 1996, the veteran went to school for 
real estate, did an excellent job, and passed both the 
license test for appraisal and real estate in one attempt.  
According to the veteran's wife, his business was slow which 
discouraged him.  She noted he was depressed, withdrawn, and 
inactive, although he enjoyed the company of veterans and his 
motorcycle friends.  She also noted his low self-esteem, 
paranoia, forgetfulness, impatience and inability to sit 
still.   

A statement from the veteran's brother, also received by the 
RO in July 1996, indicated that the veteran was employed by 
him from 1990 to 1995 and left because his back bothered him.  
In addition, a statement received in that same month from a 
friend of the veteran indicated that the veteran was fun-
loving prior to Vietnam, but currently had a short fuse, 
isolated himself, was depressed, and recently was unemployed.

During VA psychiatric examination in November 1996, the 
veteran described his combat experiences.  He reported that 
he experienced depression and anxiety with episodic 
nightmares.  He noted that he could not watch war movies, did 
not like loud noises, sat only with his back to the door, and 
experienced anxiety over minor upsets.  He indicated that he 
was seen on three occasions on an outpatient basis by a 
private psychiatrist and was placed on Sersone, Librax, and 
Lithium.

Examination revealed a well groomed individual who was clear, 
coherent, oriented by three, and seemed to have adequate 
interaction in communication.  Insight and judgment were 
within the acceptable range.  He denied any suicidal or 
homicidal ideations.  The veteran had no indication of any 
abnormal thought process and his behavior was considered 
appropriate without any indication of any manic process.  His 
attention, concentration, memory and recall were within the 
acceptable range.  Intelligence was noted as probably average 
based on his interaction, communication, understanding, use 
of language and fund of information.  The veteran was 
diagnosed with PTSD, mild, and dysthymia, moderate, 
recurrent, secondary to PTSD.  The examiner opined that the 
veteran's PTSD extended from his Vietnam war experiences, as 
the veteran reported periodic depression and anxiety related 
to difficulties he encountered in the war zone.  The examiner 
noted that the veteran's treatment had helped him, but the 
residual emotional trauma he originally received during the 
war had not vanished completely.     
 
In September 1997, the veteran underwent another VA 
psychiatric examination.  He indicated that his nightmares 
and flashbacks, which were frequent immediately following his 
discharge from service, had decreased to three or four 
nightmares a year and eight to ten flashbacks a year.  He 
noted that he still made efforts to avoid thoughts and 
feelings or situations that might arouse recollections of the 
trauma  and only recently had he been able to watch movies or 
read books about war with mild to moderate discomfort.  He 
reported diminished interest in significant activities with 
some affective restriction, depression with irritability with 
some occasional suicidal thoughts over the past several 
years, a persistent sleep pattern problem with intermittent 
awakening, difficulty concentrating, an increase in 
hypervigilance and a startle response.  

The veteran indicated that he had held between 10 and 12 jobs 
since his discharge from service.  He noted that over the 
last year and a half he had done some real estate appraising 
in conjunction with some assembly of farm equipment.  The 
veteran noted that his wife complained of his irritability 
and reduced tolerance to stress as reflected by his 
interpersonal relationships.  He indicated treatment over the 
past year for depression and irritability and continuation on 
medication.  He noted a gradual decrease in his depression 
and irritability with mood modulations as long he stayed on 
his medication.  

Mental status examination revealed that the veteran was well 
oriented to time, place and person.  His affect continued to 
be depressed but mild and his affect, while somewhat 
flattened and irritable, appeared reasonably full.  He was 
able to pursue a goal idea without difficulty and had no 
problems with abstract conceptualization.  There was no 
evidence of any underlying thought disorder.  At the time of 
the evaluation, he revealed no problems over the past six 
months with suicidal ideation.  Intelligence was judged as 
normal or above.  Recent and remote memory were intact.  His 
judgment was assessed as satisfactory and his insight as only 
partially impaired.  The veteran was diagnosed with PTSD, 
chronic, service-connected, moderate and bipolar disorder, 
moderate severity in partial remission with treatment 
secondary to PTSD.  A Global Assessment of Functioning (GAF) 
score of 65 was assigned to the veteran.          

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (1998).  
The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as set forth in 
38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the veteran 
will apply, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
changes to the schedular criteria were made during the 
pendency of the veteran's appeal, the Board finds that it 
must consider both the old and new criteria in evaluating the 
veteran's service-connected PTSD. However, as the revised 
regulations in this case do not allow for their retroactive 
application prior to November 7, 1996, the Board cannot apply 
the new provisions prior to that date.  Rhodan v. West, 12 
Vet. App. 55 (1998).  In other words, the Board must review 
the evidence dated prior to November 7, 1996, only in light 
of the old regulations, but must review the evidence 
submitted after November 7, 1996, under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Adjectival descriptions such as "severe" 
were not determinative of the degree of disability, rather 
the report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative.  38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411, Note (1) (1996).

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  A 30 
percent evaluation required psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
term "definite" was defined by the VA General Counsel as 
"distinct, unambiguous, and moderately large in degree," 
which represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993), 59 Fed. Reg. 
4752 (1994).  See also Hood v Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the revised schedular criteria, a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  

After a thorough review of the probative evidence, the Board 
finds that an evaluation in excess of 30 percent for PTSD 
with dysthymia is not warranted.  The evidence of record 
prior to November 7, 1996, consists primarily of statements 
by the veteran and other lay persons, to include his wife, 
brother and friend.  Based on this evidence in light of the 
criteria in effect at that time, the Board notes that the 
veteran's PTSD with dysthymia resulted in some social and 
industrial impairment.  Specifically, the Board finds that 
the record indicates that the veteran's relationship with his 
wife has been affected by his irritability and depression, 
and he spent some portion of his time alone.  Moreover, the 
veteran had difficulty developing his real estate business 
which might be attributed in part to his psychiatric 
condition.

That being said, however, the Board finds that the veteran is 
not entitled to an evaluation in excess of 30 percent for 
PTSD under the "old" criteria based on the evidence of 
record prior to November 7, 1996.  In this regard, the Board 
notes that pursuant to the criteria in effect on November 6, 
1996, and before, the evidence of record does not indicate 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  

Specifically, the Board notes that, despite some problems 
which may be attributable to the veteran's psychiatric 
condition, the veteran and his wife have been married for 
over 25 years in a relatively stable relationship.  In 
addition, the veteran has friends and siblings with whom he 
associates on a regular basis. Moreover, the veteran's 
employment situation has not seemed to be affected primarily 
by his psychiatric condition.  The veteran's wife indicated 
that he worked on his family farm from the time of their 
marriage until the 1980's when the farm was lost as a result 
of economic conditions.  Thereafter, he worked for seven 
years with a cooperative prior to working on his brother's 
farm from 1990 to 1995 at which time he left because of back 
problems. The Board notes that the veteran currently is 
having problems developing his real estate business, however, 
it is not evident that his psychiatric condition is solely 
responsible for this situation as opposed to the normal 
difficulties encountered when starting a new business.  
Moreover, the Board notes that the veteran was able to attend 
real estate school and do well as evidenced by his passing 
the necessary licensing tests.

In addition, the Board finds that the veteran is not entitled 
to an evaluation in excess of 30 percent for PTSD under 
either the "old" or "new" criteria based on evidence 
submitted on or after November 7, 1996.  The Board notes that 
pursuant to the criteria in effect on November 6, 1996, and 
before, the evidence of record does not indicate that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.

Moreover, pursuant to the criteria in effect on November 7, 
1996, and thereafter, the evidence does not show occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

Although the veteran indicated during the late November 1996 
VA examination that he held 10 or 12 jobs since his discharge 
from service, the record indicates that the veteran has held 
a fewer number of jobs for substantial periods of time and, 
as previously detailed, it is not clear that the veteran left 
any job primarily as a result of his psychiatric condition.  
In addition, the veteran appears to have responded positively 
to medication and, during the September 1997 VA examination, 
he noted a decrease in depression and irritability.  The 
examiner indicated that the veteran's bipolar disorder 
secondary to PTSD was in partial remission with treatment.  
Moreover, the veteran was assigned a GAF score of 65 which 
indicates better than moderate difficulty in social 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995) 
(indicating that a GAF score between 55 and 60 indicates 
moderate difficulty in social functioning).  

Therefore, as the veteran's condition does not meet the 
requirements for a 50 percent schedular evaluation, as set 
forth in the "old" criteria based on evidence submitted 
prior to November 7, 1996, or as set forth in either the 
"old" or "new" criteria based on evidence submitted on or 
after November 7, 1996, the Board finds that a 30 percent 
evaluation adequately reflects the level of disability 
associated with the veteran's PTSD with dysthymia.  

The Board also notes that it has taken into consideration the 
requests by the veteran's attorney that VA provide a thorough 
and contemporaneous examination and obtain an independent 
medical opinion.  The Board notes that the November 1996 and 
September 1997 VA psychiatric examinations reports included 
medical and industrial histories, subjective complaints, 
objective findings, and a diagnosis of all described 
psychiatric conditions.  In addition, the Board notes that 
findings were stated in accordance with the Rating Schedule.  
Accordingly, the Board finds that the November 1996 and 
September 1997 VA psychiatric examinations were adequate for 
rating purposes.  As for the request for an independent 
medical examiner's opinion, the Board again notes that 
38 C.F.R. § 3.328 specifically provides that an advisory 
medical opinion may be obtained when the medical complexity 
or controversy involved warrant such opinion.  The Board does 
not find that this case involves the requisite medical 
complexity or controversy and, moreover, neither the veteran 
nor his representative has provided any indication as to why 
they believe such standard has been met.   

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered whether or not they were raised by the 
veteran.  See Schafrath, 1 Vet. App. at 593 (1991).  In the 
present case, there is no showing that the veteran's PTSD has 
caused marked interference with employment (beyond that 
contemplated in the assigned evaluation and discussed above) 
or necessitated frequent periods of hospitalization.  The 
Board notes that the veteran has had no hospitalizations for 
PTSD.  In the absence of factors such as those noted above, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) are not met.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.

Based on the absence of well-grounded claims, service 
connection for degenerative disc changes of the lumbar, 
thoracic and cervical spines; right knee disability; left 
knee disability; irritable bowel syndrome; vesicular rash; 
musculoskeletal headaches; peripheral neuropathy; and carpal 
tunnel syndrome is denied.

An evaluation in excess of 30 percent for PTSD with dysthymia 
is denied.


REMAND

The Board finds that the issue of entitlement to a total 
rating based on individual unemployability must be remanded 
so that the RO may consider the issue in light of the Board's 
award of service connection for bilateral hearing loss and 
tinnitus as noted above.

Accordingly, this case is REMANDED for the following 
development:

The RO should assign disability 
evaluations for bilateral hearing loss 
and tinnitus.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities in light 
of all pertinent evidence of record.  If 
the decision remains adverse to the 
veteran, he and his attorney should be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration.
 
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

